CCA 9501607. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, and in view of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012), it is ordered that said petition is hereby granted on the following issue:
WHETHER APPELLANT WAS PREJUDICED AS A RESULT OF THE GOVERNMENT’S FAILURE TO ALLEGE THE TERMINAL ELEMENT OF ARTICLE 134, UCMJ, IN SPECIFICATIONS 1 AND 2 OF CHARGE V.
The portion of the decision of the United States Navy-Marine Corps Court of Criminal Appeals as to Charge V and the two specifications thereunder is reversed. Assuming, without deciding, that Appellant was prejudiced by his lack of notice as to these specifications, in light of Appellant’s sentence to mandatory life imprisonment for premeditated murder, he has not been prejudiced by this error as to his sentence. Accordingly, Charge V and its two specifications are dismissed and the *364decision of the Court of Criminal Appeals as to the remaining charges and specifications and the sentence is affirmed. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]